Citation Nr: 1544351	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  08-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether a new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disorder.  

2.  Entitlement to an initial disability rating greater than 30 percent prior to May 23, 2005 and a disability rating greater than 50 percent for chronic acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to April 1985.

These matters come before the Board of Veterans' Appeals (Board) from February 2006 and July 2013 rating decisions of the Department of the Veterans Affairs (VA) Regional Office in Los Angeles, California and in Jackson, Mississippi, respectively.  

While a Board hearing was scheduled for August 2015, the record indicates that the Veteran cancelled the hearing.  

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

In June and August 2015 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he was withdrawing the issues currently on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of whether a new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial disability rating greater than 30 percent prior to May 23, 2005 and a disability rating greater than 50 percent for chronic acquired psychiatric disorder diagnosed as PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement, received in June 2015, expressing his desire to withdraw his appeal as to the issue of whether a new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disorder.  See June 2015 Statement.  In August 2015, the Veteran's representative later submitted a written statement indicating that the Veteran wished to withdrawal all issues currently on appeal.  See August 2015 Statement.  As the Veteran has withdrawn his appeals as to these issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.












ORDER

The appeal regarding the issue of whether a new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disorder is dismissed.  

The appeal regarding the issue of entitlement to an initial disability rating greater than 30 percent prior to May 23, 2005 and a disability rating greater than 50 percent for chronic acquired psychiatric disorder diagnosed as PTSD is dismissed.   



__________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


